Citation Nr: 1327915	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  12-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to June 1947. 
These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

While the Veteran's appeal was in remand status, his claim for entitlement to service connection for residuals of a cold weather injury to the bilateral lower extremities was granted in a June 2013 rating decision.  This action constitutes a full grant of the benefit sought on appeal with respect to this issue, and it is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran experienced in-service noise exposure.

2. The Veteran has a current diagnosis of tinnitus.

3. The Veteran has experienced tinnitus consistently since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1154(a) (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has asserted that he was exposed to howitzers during training at Ft. Knox and that he has experienced ringing in the ears ever since then.  In his initial claim he said that his tinnitus began in service in 1947 and he has consistently report it since then.  Various statements from the Veteran continue to assert that he has experienced tinnitus since service, and at the most recent VA examination, he stated that the disability began in service.

The Board finds the Veteran's statements regarding his in-service noise exposure to be credible based on the consistent nature of his statements.

A VA medical examination was performed and an opinion was obtained that indicates the tinnitus was not caused by service.  The Board, however, gives this opinion less weight, as it does not adequately account for the Veteran's lay statements reporting tinnitus in service and ever since service.  Having reviewed the evidence, the Veteran has consistently attributed his tinnitus to military noise exposure.  He has stated that the ringing began in service and that he has experienced symptoms since separation.  Importantly, in reporting the onset of his symptoms, the Veteran has not appeared to stretch the facts or embellish his accounts.  As such, the Board finds the Veteran to be a credible historian and his statements are given great probative weight.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has also competently and credibly described his tinnitus symptoms as being unremitting and constant since separation.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his unremitting symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In January 2013, the Veteran's claim was remanded to the RO in order for the RO to obtain a VA medical opinion with regard to the etiology of the Veteran's bilateral hearing loss.  Although the Veteran underwent the scheduled examinations, review of the opinion provided reflects that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

In its January 2013 remand, the Board noted the Veteran's lay statements reflecting in-service noise exposure from howitzers.  The Board explained that the Veteran's statements as to his in-service noise exposure are both competent and credible.  Thus, the Board requested that the VA examiner provide an opinion as to the etiology of the Veteran's current bilateral hearing loss which addressed the competent and credible lay evidence of in-service noise exposure and symptoms since service discharge.

Review of the May 2013 VA examination reflects that it does not comply with the Board's remand directives and that it does not provide sufficient explanation and rationale for the conclusions reached.  Initially, the Board observes that the VA examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service.  However, the VA examiner then stated that the exact etiology of the hearing loss could not be determined, and that the hearing loss configuration and acoustic reflex pattern was not consistent with exposure to noise.  The examiner did not provide any explanation or rationale for this conclusion; for example, she did not explain how the Veteran's hearing loss configuration and acoustic reflex pattern were not consistent with noise exposure.  Accordingly, the Board finds the opinion inadequate.  
Accordingly, the Board concludes that the Veteran's claim for service connection for bilateral hearing loss  must be remanded for a new VA examination with consideration and discussion of all of the evidence in the claims file, to specifically include the Veteran's competent and credible lay statements.  Any opinion provided must be supported by explanation and rationale.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine the current nature and etiology of his bilateral hearing loss.  Ask the examiner to review the claims file in conjunction with the examination, especially the Veteran's competent and credible lay statements as to his in-service acoustic trauma and bilateral hearing loss; and interview the Veteran as to the nature and approximate onset of bilateral hearing loss, as well as his history of military, post-service occupational, and post-service recreational noise exposure.  Based on review of the Veteran's claims file as well as findings derived from the examination, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to his military service, to include his acknowledged acoustic trauma from exposure to howitzers for several weeks without the use of hearing protection.  A complete and thorough rationale must be provided for all opinions provided.

2.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


